07/01/2021


                 IN THE SUPREME COURT OF THE                      Case Number: DA 21-0207
                      STATE OF MONTANA

                        Case No. DA 21-0207

DAVID McCAULEY, an individual, LEADERS WITHOUT LIMITS,
INC., a Wyoming Corporation, and PERKINS FAMILY HOLDINGS,
LLC, a Montana Limited Liability Company,

          Plaintiffs/Appellants,

CROWLEY FLECK, PLLP, a Montana Professional Limited Liability
Partnership, GRANT S. SNELL, an individual, SCOTT D. HAGEL, an
individual, CHASE D. GIACOMO, an individual, and DOES 1-10

          Defendants/Appellees.



         ORDER GRANTING APPELLANTS’ UNOPPOSED
           FIRST MOTION FOR 30-DAY EXTENSION
              OF TIME TO FILE OPENING BRIEF


    On Appeal from the Montana Eleventh Judicial District Court
            Flathead County, Cause No. DV-2019-918
                     Before Hon. Dan Wilson

Quentin M. Rhoades                 Mikel L. Moore
RHOADES SIEFERT &                  Eric Brooks
ERICKSON PLLC                      MOORE, COCKRELL,
430 Ryman Street                   GOICOECHEA & JOHNSON, P.C
Missoula, Montana 59802            PO Box 7370
Telephone: 406-721-9700            Kalispell, MT 59904-0370
qmr@montanalawyer.com              Telephone: 406-751-6000
For Appellants                     For Appellees
     Upon motion of Appellants David McCauley, an individual,

Leaders Without Limits, Inc., a Wyoming Corporation, and Perkins

Family Holdings, LLC, a Montana Limited Liability Company, and for

good cause shown,

     IT IS HEREBY ORDERED that Appellants’ motion is GRANTED.

Appellants shall have up to August 13, 2021, in which to file their

Opening Brief.




                                    2                        Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                    July 1 2021